                       Case 1:20-cv-02359-LAP Document 8 Filed 04/20/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Southern District
                                                __________  DistrictofofNew York
                                                                         __________


                        Stephen Lally                            )
                             Plaintiff                           )
                                v.                               )      Case No.   1:20-cv-02359-LAP
         Novartis Pharmaceuticals Corporation                    )
                            Defendant                            )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                     Defendant Novartis Pharmaceuticals Corporation                                    .


Date:          04/20/2020                                                                  /s/Marina Plotkin
                                                                                           Attorney’s signature

                                                                                      /s/Marina Plotkin (MP4911 )
                                                                                       Printed name and bar number
                                                                                         Harris Beach PLLC
                                                                                          100 Wall Street
                                                                                      New York, New York 10005


                                                                                                 Address

                                                                                      mplotkin@harrisbeach.com
                                                                                             E-mail address

                                                                                            (212) 687-0100
                                                                                            Telephone number

                                                                                            (212) 687-0659
                                                                                              FAX number
